
	

114 HRES 327 IH: Recognizing the three-year anniversary of the Deferred Action for Childhood Arrivals program, which permits young people who were brought to the United States by their parents as children to remain temporarily in the United States and make meaningful contributions to our country.
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 327
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2015
			Mr. Castro of Texas (for himself, Mr. Hinojosa, Mrs. Napolitano, Mr. Cárdenas, Mr. Gallego, Mr. Vargas, Mr. Grijalva, Mr. Ben Ray Luján of New Mexico, Mr. Gutiérrez, Mr. Serrano, Mr. Vela, Mr. Sires, Mr. Costa, Ms. Loretta Sanchez of California, and Ms. Michelle Lujan Grisham of New Mexico) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the three-year anniversary of the Deferred Action for Childhood Arrivals program, which
			 permits young people who were brought to the United States by their
			 parents as children to remain temporarily in the United States and make
			 meaningful contributions to our country.
	
	
 Whereas the United States is a nation of immigrants and has embraced the diversity they bring; Whereas our Nation has thrived economically, socially, and culturally due to, and has been further enriched by, the contributions of our past and most recent immigrants;
 Whereas young people, in particular, provide inspiration in their pursuit of the American dream; Whereas an estimated 1.4 million young immigrants are eligible to benefit from the Deferred Action for Childhood Arrivals (DACA) program;
 Whereas since the DACA program was launched in 2012, over 664,000 young people have been reviewed and approved by Federal officials to receive temporary and renewable work permits and Social Security numbers so they can contribute to the country of which they feel the most a part;
 Whereas 92 percent of DACA-eligible students over 18 years of age have at least a high school education;
 Whereas these young individuals provide a positive economic impact to the United States, with a recent report finding that nearly 49 percent opened their first bank account, 45 percent had increased job earnings, and 33 percent obtained their first credit card;
 Whereas the economic, personal, and social impacts of the President’s DACA program display the overall benefits to our Nation;
 Whereas while these young immigrants continue to advance and develop themselves, 76 percent still express concern about close, equally hardworking, family members being deported;
 Whereas the President has a plan to expand the highly successful DACA program and include the parents of citizen and lawful permanent resident children through the Deferred Action for Parents of Americans and Lawful Permanent Residents (DAPA) program; and
 Whereas the personal and economic success of DACA recipients, and the economic and fiscal benefits of the expanded DACA and DAPA programs, are projected to result over the next 10 years in gains in the gross domestic product of $230,000,000,000, create 28,814 jobs per year, and increase the income of all people in the United States by $124,000,000,000: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the three-year anniversary of the Deferred Action for Childhood Arrivals (DACA) program, which permits young people who were brought to the United States by their parents as children to remain temporarily in the United States and make meaningful contributions to our country;
 (2)recognizes that young beneficiaries of the DACA program have provided inspiration in their pursuit of the American dream, which is the compelling story of all immigrants to our country;
 (3)acknowledges that when we fully incorporate and integrate hardworking immigrants in our country, then the country only stands to benefit;
 (4)recognizes that the President’s DACA program, along with his recent constitutionally sound executive actions on immigration (that include the Deferred Action for Parents of Americans and Lawful Permanent Residents and expanded DACA programs), serve as the precursor to legislative action; and
 (5)supports solutions to the problems of our broken immigration system so our country can fully benefit from the positive social and economic impacts of our immigrants.
			
